472 U.S. 1033
105 S. Ct. 3516
87 L. Ed. 2d 645
Charles MILTON, applicant,v.O.L. McCOTTER, Director, Texas Department of CorrectionsNo. A-964
Supreme Court of the United States
June 25, 1985

The application for stay of execution of the sentence of death scheduled for Tuesday, June 25, 1985, presented to Justice White and by him referred to the Court is denied.
Justice BRENNAN and Justice MARSHALL dissenting:


1
Adhering to our views that the death penalty is in all circumstances cruel and unusual punishment prohibited by the Eighth and Fourteenth Amendments, Gregg v. Georgia, 428 U.S. 153, 337, 231, 96 S. Ct. 2909, 2950, 2973, 49 L. Ed. 2d 859 (1976), we would grant the application for stay, a petition for writ of certiorari and vacate the death sentence in this case.